Title: From Thomas Jefferson to Albert Gallatin, 25 June 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th: J. to mr Gallatin
                     
                            June. 25. 06.
                        
                        Congress adopting a court, adopts all it’s officers. The Sheriff consequently is the competent officer. but
                            as to the Attorney, we can surely employ one in each particular case, until we be authorised to do better.
                        With respect to the revenue cutter at Norfolk, the general idea I had was that having concluded to employ
                            smaller vessels in that service, all the large ones were to be discontinued. there was reason for an exception to the
                            general rule at Charleston, because of the slave ships, but I know of no reason for extending the exception to Norfolk,
                            nor consequently of employing one so expensive as the Dolly. & especially as mr Newton sais she draws too much water
                            for the Chesapeake service.
                        What can be said to Barnwell? I do not believe we could find another so able & so conscientious, &
                            consequently so trustworthy at that distant hospital. as to the office of Surveyor general of Orleans, it is annexed to
                            Briggs’s department. a late law has authorised a survey of the coast West of the Missisipi. but if Barnwell is fit for it,
                            could he be spared, & would he accept of a temporary job? he is a good creature, and I want to write him a smooth
                            answer.
                        When will it be necessary to appoint a successor to Thompson? or may we postpone it on the presumption that
                            being relieved from Vacher & Magruder he may no longer wish it, & so say to him? Affectionate salutations.
                    